 
 
I 
One Hundred Twelfth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Wednesday, the fifth day of January, two thousand and eleven 
H. R. 771 
 
AN ACT 
To designate the facility of the United States Postal Service located at 1081 Elbel Road in Schertz, Texas, as the Schertz Veterans Post Office. 
 
 
1.Schertz Veterans Post Office 
(a)DesignationThe facility of the United States Postal Service located at 1081 Elbel Road in Schertz, Texas, shall be known and designated as the Schertz Veterans Post Office.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Schertz Veterans Post Office.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
